The Honorable George Hopkins State Senator Route 1, Box 488 Donaldson, Arkansas 71941
Dear Senator Hopkins:
This is in response to your request for an opinion regarding a proposed petition to be submitted to the electors of Hot Spring County.  You have asked for an opinion with respect to the legal sufficiency of the petition's form and title, as well as its constitutionality.
It must be initially noted that while the Attorney General certifies the sufficiency of popular names and ballot titles pursuant to A.C.A. 7-9-107, the Attorney General's review thereunder is limited to state-wide measures.  See A.C.A.7-9-101(1), (2).  The sufficiency of the local petition is to be decided, in this instance, by the county clerk subject to review by the chancery court, in accordance with Amendment 7 to the Constitution of Arkansas.
With regard to the constitutionality of this proposed measure, we find no constitutional authority that would preclude its enactment.  A review of the ordinance that would be repealed (Ordinance No. 86-22) indicates that this action is taken with respect to fees charged and collected under Act 699 of 1979 (A.C.A. 14-233-101, et seq.)  The proposed initiated act does not appear to be contrary to this law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.